/0102 %" 3" 4" 5678 69 ,6:06;< =;> -:?@7 $=A@7<

       D )RUP RI 0RWLRQ DQG 0RYLQJ 3DUW\·V 6XSSRUWLQJ 3DSHUV $%&'(
)*+,*- )./+ /+0+& +1& /+0+.+& *' '.2& 3.'/.0-+ +* 41,51 ,+ ,/ )06& 0-67 &85&3+ 9*'
+1*/& :'*.;1+ .-6&' <,%,2 => ?> @A1B A$83&6,+&6 C*-DE,/3*/,+,%& F*+,*- G'05+,5&B7
)./+ :& 055*)30-,&6 :(H

            BCD 0 /.33*'+,-; )&)*'0-6.) 0-67 41&- -&5&//0'(7 099,60%,+/7
      6&520'0+,*-/7 *' *+1&' 303&'/I *'

            BED 0 5&'+,9,50+& /+0+,-; +10+ -* )&)*'0-6.) *' *+1&' /.33*'+,-;
      303&'/ 4,22 :& 9,2&6>

      BFD )6;G0RYLQJ 3DUW\·V 5HVSRQV@" J*' 022 )*+,*-/ *+1&' +10- +1*/& 9*'
/.))0'( K.6;)&-+ *' +1*/& :'*.;1+ .-6&' <,%,2 => ?> @A1B A$83&6,+&6 C*-D
E,/3*/,+,%& F*+,*- G'05+,5&B7 0-( )&)*'0-6.) 0-6 *+1&' 303&'/ ,- *33*/,+,*-
)./+ :& 9,2&6 4,+1,- L" 60(/ *9 /&'%,5& *9 +1& )*+,*->

      BHD 3@A2I" J*' 022 )*+,*-/ *+1&' +10- +1*/& 9*' /.))0'( K.6;)&-+ *' +1*/&
:'*.;1+ .-6&' <,%,2 => ?> @A1B A$83&6,+&6 C*-DE,/3*/,+,%& F*+,*- G'05+,5&B7 +1&
)*%,-; 30'+( )0( /&'%& 0 '&32( )&)*'0-6.) 0-6 *+1&' 303&'/ 4,+1,- "M 60(/
9'*) /&'%,5& *9 +1& '&/3*-/& )&)*'0-6.)>

       B>D +=;H:06; 967 )6;H68A20=;H@" J0,2.'& +* 9,2& &,+1&' 0 /.33*'+,-;
)&)*'0-6.) *' *+1&' 303&'/7 *' 0 5&'+,9,50+& *9 5*.-/&2 /+0+,-; +10+ -*
)&)*'0-6.) *' *+1&' /.33*'+,-; 303&'/ 4,22 :& 9,2&67 ,/ /.99,5,&-+ 50./& 9*' +1&
<*.'+ +* 6&-( +1& )*+,*-> J0,2.'& +* 9,2& 0 )&)*'0-6.) ,- *33*/,+,*- +* 0 )*+,*- ,/
/.99,5,&-+ 50./& 9*' +1& <*.'+ +* ;'0-+ +1& )*+,*-> N1& <*.'+ 02/* )0( ,)3*/&
/0-5+,*-/ .-6&' O&-&'02 => ?> PQA9B>

      B@D -7=2 '7JK8@;:" N1& <*.'+ 4,22 1&0' *'02 0';.)&-+ 0+ ,+/ 6,/5'&+,*->

      B9D %@;J:? 69 ,@867=;>=" R.:K&5+ +* +1& 2,),+0+,*-/ *9 <,%,2 => ?> @A1B
A$83&6,+&6 C*-DE,/3*/,+,%& F*+,*- G'05+,5&B 0-6 <,%,2 => ?> S# AR.))0'(
T.6;)&-+ F*+,*- G'05+,5&B7 +1& 3',-5,302 )&)*'0-6.) ,- /.33*'+ *97 *' ,-
*33*/,+,*- +*7 0-( )*+,*- )./+ -*+ &85&&6 QU 30;&/ 0-6 '&32( :',&9/ )./+ -*+ &85&&6
"S 30;&/ A&852.6,-; 0-( 503+,*-7 5*%&' 30;&7 +0:2& *9 5*-+&-+/7 +0:2& *9 0.+1*',+,&/7
0-6 /,;-0+.'& :2*5VB> C* )&)*'0-6.) &85&&6,-; +1& 30;& 2,),+0+,*-/ )0( :& 9,2&6
.-2&// +1& <*.'+ 10/ 3'&%,*./2( ;'0-+&6 2&0%& +* 9,2& 0- *%&'/,W&6 )&)*'0-6.)>

      BJD ,6>090H=:06; 69 $7610<06;< 0; $=7:0HK2=7 /=<@<" N1& <*.'+ )0(
3'*%,6& :( *'6&' *' *+1&' -*+,5& +* +1& 30'+,&/ +10+ 6,99&'&-+ *' 066,+,*-02 3'*%,/,*-/
'&;0'6,-; )*+,*- 3'05+,5& 0332(>



       Case 2:19-cv-00985-JPS Filed 08/20/19 Page 1 of 48 Document 8-1
      B?D &LA@>0:@> )6;G(0<A6<0:01@ ,6:06; $7=H:0H@"

            BCD G0'+,&/ ,- 5,%,2 05+,*-/ )0( /&&V -*-D6,/3*/,+,%& '&2,&9 :( &83&6,+&6
      PRWLRQ 7KH PRWLRQ PXVW EH GHVLJQDWHG DV D ´&LYLO / 5  K ([SHGLWHG 1RQD
      E,/3*/,+,%& F*WLRQµ 7KH &RXUW PD\ VFKHGXOH WKH PRWLRQ IRU KHDULQJ RU PD\
      6&5,6& +1& )*+,*- 4,+1*.+ 1&0',-;> N1& <*.'+ )0( 6&/,;-0+& +10+ +1&
      1&0',-; :& 5*-6.5+&6 :( +&2&31*-& 5*-9&'&-5& 5022> N1& <*.'+ )0( *'6&' 0-
      &83&6,+&6 :',&9,-; /51&6.2&>

             BED N1& )*+,*- )./+ 5*-+0,- +1& )0+&',02 905+/7 0';.)&-+7 0-67 ,9
      -&5&//0'(7 5*.-VHO·V FHUWLILFDWLRQ SXUVXDQW WR &LYLO / ?> Q@> N1& )*+,*- )./+
      -*+ &85&&6 Q 30;&/ &852.6,-; 0-( 503+,*- 0-6 /,;-0+.'& :2*5V> N1& )*%0-+
      )0( -*+ 9,2& 0 /&30'0+& )&)*'0-6.) 4,+1 +1& )*+,*-> N1& )*%0-+ )0( 9,2&
      4,+1 +1& )*+,*- 0- 099,60%,+ *' 6&520'0+,*- 9*' 3.'3*/&/ *9 A"B 0++&/+,-; +*
      905+/ 3&'+,-&-+ +* +1& )*+,*- 0-6X*' ALB 0.+1&-+,50+,-; 6*5.)&-+/ '&2&%0-+ +*
      WKH LVVXH V UDLVHG LQ WKH PRWLRQ 7KH PRYDQW·V DIILGDYLW RU GHFODUDWLRQ PD\
      -*+ &85&&6 L 30;&/> N1& '&/3*-6&-+ )./+ 9,2& 0 )&)*'0-6.) ,- *33*/,+,*- +*
      +1& )*+,*- 4,+1,- @ 60(/ *9 /&'%,5& *9 +1& )*+,*-7 .-2&// *+1&'4,/& *'6&'&6 :(
      WKH &RXUW 7KH UHVSRQGHQW·V PHPRUDQGXP PXVW QRW H[FHHG  SDJHV 7KH
      '&/3*-6&-+ )0( 9,2& 4,+1 ,+/ )&)*'0-6.) 0- 099,60%,+ *' 6&520'0+,*- 9*'
      3.'3*/&/ *9 A"B 0++&/+,-; +* 905+/ 3&'WLQHQW WR WKH UHVSRQGHQW·V PHPRUDQGX)
      0-6X*' ALB 0.+1&-+,50+,-; 6*5.)&-+/ '&2&%0-+ +* +1& ,//.&A/B '0,/&6 ,- +1&
      PRWLRQ 7KH UHVSRQGHQW·V DIILGDYLW RU GHFODUDWLRQ PD\ QRW H85&&6 L 30;&/> C*
      '&32( :',&9 ,/ 3&'),++&6 0:/&-+ 2&0%& *9 <*.'+>

            BMD N1& 3'*%,/,*-/ *9 /.:/&5+,*- A1B 6* -*+ 0332( +* ML Y>R><> Z "[PQ
      05+,*-/ :'*.;1+ :( ,-50'5&'0+&6 3&'/*-/ 3'*5&&6,-; 3'* /&>

       B0D %@=1@ :6 902@ A=A@7" \-( 303&'7 ,-52.6,-; 0-( )*+,*-7 )&)*'0-6.)7 *'
:',&97 -*+ 0.+1*',W&6 :( +1& J&6&'02 ?.2&/ *9 <,%,2 G'*5&6.'&7 +1&/& =*502 ?.2&/7 *' 0
<*.'+ *'6&' )./+ :& 9,2&6 0/ 0- 0++051)&-+ +* 0 )*+,*- '&].&/+,-; 2&0%& +* 9,2& ,+> ^9
+1& <*.'+ ;'0-+/ +1& )*+,*-7 +1& <2&'V *9 <*.'+ )./+ +1&- 9,2& +1& 303&'>

      BND /0:=:06;<"

            BCD _,+1 +1& &85&3+,*- *9 +1& 3'*1,:,+,*-/ ,- R&%&-+1 <,'5.,+ ?.2& QL>"7
      +1,/ <*.'+ 6*&/ -*+ 3'*1,:,+ +1& 5,+0+,*- *9 .-'&3*'+&6 *' -*-D3'&5&6&-+,02
      *3,-,*-/7 6&5,/,*-/7 *'6&'/7 K.6;)&-+/7 *' *+1&' 4',++&- 6,/3*/,+,*-/>

             BED ^9 0 30'+( 5,+&/ 0- .-'&3*'+&6 *3,-,*-7 6&5,/,*-7 *'6&'7 K.6;)&-+ *'
      *+1&' 4',++&- 6,/3*/,+,*-7 +1& 30'+( )./+ 9,2& 0-6 /&'%& 0 5*3( *9 +10+ *3,-,*-7
      6&5,/,*-7 *'6&'7 K.6;)&-+7 *' *+1&' 4',++&- 6,/3*/,+,*->




       Case 2:19-cv-00985-JPS Filed 08/20/19 Page 2 of 48 Document 8-1
Civil L. R. 15. Amended and Supplemental Pleadings.
      (a) Any amendment to a pleading, whether filed as a matter of course or upon
a motion to amend, must reproduce the entire pleading as amended, and may not
incorporate any prior pleading by reference.
      (b) A motion to amend a pleading must state specifically what changes are
sought by the proposed amendments. The proposed amended pleading must be filed as
an attachment to the motion to amend.
      (c) If the Court grants the motion to amend, the Clerk of Court must then file
the amended pleading. For any party who has appeared in the action and was served
with the proposed amended pleading, the time period to serve an answer or other
responsive pleading begins when the Court grants the motion to amend. The time
period for a party who has not appeared in the action to serve an answer or other
responsive pleading begins to run when that party is properly served with the amended
pleading.




       Case 2:19-cv-00985-JPS Filed 08/20/19 Page 3 of 48 Document 8-1
Civil L. R. 56. Summary Judgment.
      (a) Pro Se Litigation.
              (1) If a party is proceeding pro se in civil litigation and the opposing party
      files a motion for summary judgment, counsel for the movant must comply with
      the following procedure:
                    (A) The motion must include a short and plain statement that any
             factual assertion in the movant’s affidavit, declaration, or other
             admissible documentary evidence will be accepted by the Court as being
             true unless the party unrepresented by counsel submits the party’s own
             affidavit, declaration, or other admissible documentary evidence
             contradicting the factual assertion.
                    (B) In addition to the statement required by Civil L. R. 56(a)(1)(A),
             the text to Fed. R. Civ. P. 56 (c),(d), and (e), Civil L. R. 56(a), Civil L. R.
             56(b), and Civil L. R. 7 must be part of the motion.
             (2) This procedure also applies to motions to dismiss brought pursuant
      to Fed. R. Civ. P. 12(b)(6) or motions for judgment on the pleadings pursuant to
      Fed. R. Civ. P. 12(c) where matters outside the pleadings are presented to the
      Court.
       (b) Additional Summary Judgment Procedures. Motions for summary
judgment must comply with Fed. R. Civ. P. 56 and Civil L. R. 7. In addition, with the
exception of Social Security reviews, other actions for review of administrative agency
decisions, and other actions in which a judge relieves the parties of this Rule’s
requirements, the following must be met:
            (1) Moving Party’s Principal Materials in Support of Motion. With
      each motion for summary judgment, the moving party must file:
                    (A) a memorandum of law;
                   (B) a statement setting forth any material facts to which all
             parties have stipulated;
                    (C) a statement of proposed material facts as to which the moving
             party contends there is no genuine issue and that entitle the moving
             party to a judgment as a matter of law;
                          (i)   the statement shall consist of short numbered
                    paragraphs, including within each paragraph specific references to
                    the affidavits, declarations, parts of the record, and other
                    supporting materials relied upon to support the fact described in
                    that paragraph;
                          (ii)   a moving party may not file more than 150 separately
                    numbered statements of fact;
                           (iii) failure to submit such a statement constitutes grounds
                    for denial of the motion; and



       Case 2:19-cv-00985-JPS Filed 08/20/19 Page 4 of 48 Document 8-1
            (D) any affidavits, declarations, and other materials referred to in
      Fed. R. Civ. P. 56(c).
      (2) Opposing Party’s Materials in Opposition. Each party opposing
a motion for summary judgment must file within 30 days of service of the
motion and the materials required by subsection (b)(1), above:
            (A) a memorandum of law;

            (B) a concise response to the moving party’s statement of facts that
      must contain:
                    (i) a reproduction of each numbered paragraph in the
             moving party’s statement of facts followed by a response to each
             paragraph, including, in the case of any disagreement, specific
             references to the affidavits, declarations, parts of the record, and
             other supporting materials relied upon, and
                    (ii) a statement, consisting of short numbered paragraphs,
             of any additional facts that require the denial of summary
             judgment, including references to the affidavits, declarations, parts
             of the record, and other supporting materials relied upon to
             support the facts described in that paragraph. A non-moving party
             may not file more than 100 separately-numbered statements of
             additional facts; and
             (C) any opposing affidavits, declarations, and other materials
      referred to in Fed. R. Civ. P. 56(c).
        (3) Moving Party’s Materials in Reply. A moving party may file
within 14 days of the service of the opposing party’s materials under subsection
(b)(2), above:
             (A) a reply memorandum;
             (B) a reply to any additional facts submitted by the opposing party
      pursuant to subsection (b)(2) above, in the form prescribed in section
      (b)(2)(B)(i) above; and
            (C) any affidavits, declarations, and other materials referred to in
      Fed. R. Civ. P. 56(c) submitted in reply.
       (4) Effect of Uncontroverted Statements of Fact. The Court will
deem uncontroverted statements of material fact admitted solely for the purpose
of deciding summary judgment.
       (5) Stipulated Facts. Parties are encouraged to stipulate to facts. Facts
so stipulated will not count against any party’s allotment of proposed facts and
do not require references to evidentiary support.
       (6) Citations to Facts in Memoranda. Assertions of fact in the parties’
supporting memoranda must refer to the corresponding numbered paragraph
of the statement of facts, statement of additional facts, or statement of
stipulated facts.


 Case 2:19-cv-00985-JPS Filed 08/20/19 Page 5 of 48 Document 8-1
      (7) Prior Leave of Court Required to Increase the Number of
Statements of Fact or Statements of Additional Fact. A party may not file
any proposed statements of material fact or statements of additional fact in
excess of the limit set forth in this rule unless the Court previously has granted
leave upon a showing that an increase is warranted.
      (8) Length of Memoranda.
            (A) A principal memorandum in support of, or opposition to,
      summary judgment must not exceed 30 pages and a reply memorandum
      must not exceed 15 pages (excluding any caption, cover page, table of
      contents, table of authorities, and signature block).
            (B) No memorandum exceeding the page limitations may be filed
      unless the Court previously has granted leave to file an oversized
      memorandum.
       (9) Collateral Motions. Collateral motions, such as motions to strike,
are disfavored.




 Case 2:19-cv-00985-JPS Filed 08/20/19 Page 6 of 48 Document 8-1
Case 2:19-cv-00985-JPS Filed 08/20/19 Page 7 of 48 Document 8-1
Case 2:19-cv-00985-JPS Filed 08/20/19 Page 8 of 48 Document 8-1
     Rule 56          FEDERAL RULES OF CIVIL PROCEDURE




     Rule 56. Summary Judgment
       (a) MOTION FOR SUMMARY JUDGMENT OR PARTIAL SUMMARY JUDG-
     MENT.  A party may move for summary judgment, identifying each
     claim or defense—or the part of each claim or defense—on which
     summary judgment is sought. The court shall grant summary
     judgment if the movant shows that there is no genuine dispute as
     to any material fact and the movant is entitled to judgment as a
     matter of law. The court should state on the record the reasons
     for granting or denying the motion.
       (b) TIME TO FILE A MOTION. Unless a different time is set by local
     rule or the court orders otherwise, a party may file a motion for
     summary judgment at any time until 30 days after the close of all
     discovery.
       (c) PROCEDURES.
           (1) Supporting Factual Positions. A party asserting that a fact
         cannot be or is genuinely disputed must support the assertion
         by:
                (A) citing to particular parts of materials in the record,
             including depositions, documents, electronically stored in-
             formation, affidavits or declarations, stipulations (includ-
             ing those made for purposes of the motion only), admis-
             sions, interrogatory answers, or other materials; or
                (B) showing that the materials cited do not establish the
             absence or presence of a genuine dispute, or that an ad-
             verse party cannot produce admissible evidence to support
             the fact.
           (2) Objection That a Fact Is Not Supported by Admissible Evi-
         dence. A party may object that the material cited to support
         or dispute a fact cannot be presented in a form that would be
         admissible in evidence.
           (3) Materials Not Cited. The court need consider only the cited
         materials, but it may consider other materials in the record.
           (4) Affidavits or Declarations. An affidavit or declaration used
         to support or oppose a motion must be made on personal
         knowledge, set out facts that would be admissible in evidence,
         and show that the affiant or declarant is competent to testify
         on the matters stated.
       (d) WHEN FACTS ARE UNAVAILABLE TO THE NONMOVANT. If a non-
     movant shows by affidavit or declaration that, for specified rea-
     sons, it cannot present facts essential to justify its opposition, the
     court may:
           (1) defer considering the motion or deny it;
           (2) allow time to obtain affidavits or declarations or to take
         discovery; or
           (3) issue any other appropriate order.
       (e) FAILING TO PROPERLY SUPPORT OR ADDRESS A FACT. If a party
     fails to properly support an assertion of fact or fails to properly




Case 2:19-cv-00985-JPS Filed 08/20/19 Page 9 of 48 Document 8-1
                     FEDERAL RULES OF CIVIL PROCEDURE

     address another party’s assertion of fact as required by Rule 56(c),
     the court may:
            (1) give an opportunity to properly support or address the
          fact;
            (2) consider the fact undisputed for purposes of the motion;
            (3) grant summary judgment if the motion and supporting
          materials—including the facts considered undisputed—show
          that the movant is entitled to it; or
            (4) issue any other appropriate order.
       (f) JUDGMENT INDEPENDENT OF THE MOTION. After giving notice
     and a reasonable time to respond, the court may:
            (1) grant summary judgment for a nonmovant;
            (2) grant the motion on grounds not raised by a party; or
            (3) consider summary judgment on its own after identifying
          for the parties material facts that may not be genuinely in
          dispute.
       (g) FAILING TO GRANT ALL THE REQUESTED RELIEF. If the court
     does not grant all the relief requested by the motion, it may enter
     an order stating any material fact—including an item of damages
     or other relief—that is not genuinely in dispute and treating the
     fact as established in the case.
       (h) AFFIDAVIT OR DECLARATION SUBMITTED IN BAD FAITH. If sat-
     isfied that an affidavit or declaration under this rule is submitted
     in bad faith or solely for delay, the court—after notice and a rea-
     sonable time to respond—may order the submitting party to pay
     the other party the reasonable expenses, including attorney’s fees,
     it incurred as a result. An offending party or attorney may also
     be held in contempt or subjected to other appropriate sanctions.




Case 2:19-cv-00985-JPS Filed 08/20/19 Page 10 of 48 Document 8-1
         ANSWERS TO PRO SE LITIGANTS’
             COMMON QUESTIONS

                UNITED STATES DISTRICT COURT FOR THE
                   EASTERN DISTRICT OF WISCONSIN




      Clerk of Court – Milwaukee Division   Clerk of Court – Green Bay Division
      517 E. Wisconsin Ave., Room 362       125 S. Jefferson St., Room 102
      Milwaukee, WI 53202                   Green Bay, WI 54301
      (414) 297-3372                        (920) 884-3720


                                                Last updated March, 2018.
Case 2:19-cv-00985-JPS Filed 08/20/19 Page 11 of 48 Document 8-1
                           Table of Contents
     Introduction 3

     What are the Local Rules and Federal Rules of Civil
     Procedure? 4

     What does that word mean? A glossary of common legal
     terms. 5

     How will my case proceed? 13
       Filing the Complaint 13
       Serving the Defendant 13
       Discovery 14
       Filing Dispositive Motions 14

     I need information. Where can I learn more about the law? 15
        Internet Resources 15
        Law Libraries 15

     I need help. Where can I find a lawyer or get legal advice? 17

     Can the court appoint an attorney to represent me? 22




     Page 2           Answers to Pro Se Litigants’ Common Questions

Case 2:19-cv-00985-JPS Filed 08/20/19 Page 12 of 48 Document 8-1
     Introduction

     For a variety of reasons, many people represent themselves in
     court. A person who represents himself in court is often said to be
     proceeding “pro se” (pronounced “pro say”) and may be called a
     “pro se litigant” or a “self-represented litigant.”

     A person who is not a lawyer can represent only himself in court.
     A non-lawyer generally cannot represent another person in court,
     even if that person is a close family member. A non-lawyer also
     cannot represent a corporation or limited liability company (LLC)
     in federal court even if the person is the owner of the company or
     corporation. If a corporation or LLC is a party to a lawsuit in
     federal court, the corporation or company must be represented by
     an attorney.

     This guide will provide you basic information about representing
     yourself in a civil action in the United States District Court for the
     Eastern District of Wisconsin. It is designed to address questions
     that come up after a case has already been filed and before trial.
     It does not directly address questions about how to file a case or
     about trial. This guide provides only the most basic information.
     It is not a substitute for an attorney. This information is general
     in nature and some of it might not apply to your case.

     This guide also lists other places you may wish to turn for more
     information.

        THE COURT DOES NOT ENDORSE ANY ORGANIZATION,
                 ENTITY, SERVICE, OR WEBSITE.

     The staff of the Clerk of Court’s office will be able to answer
     certain procedural questions, but they absolutely cannot give
     you legal advice. Therefore, the staff of the Clerk of Court’s office
     will not be able to predict whether you might win your case,
     recommend a strategy of how you might win your case, predict
     how a judge might decide an issue, or interpret the meaning of
     any statute, rule, regulation, order, or decision.

     You will be notified about all of the court’s actions in your case
     through the mail. Therefore, if your mailing address changes
     while this case is pending you must immediately notify the
     court. Do not assume that your mail will be forwarded to you or
     Answers to Pro Se Litigants’ Common Questions                Page 3

Case 2:19-cv-00985-JPS Filed 08/20/19 Page 13 of 48 Document 8-1
     that the court knows that your address changed. It is your
     responsibility to notify the court. If you fail to do so, you might
     not receive important information about your case. This could
     result in you losing important rights or losing your entire case.

     What are the Local Rules and Federal Rules of Civil
     Procedure?

     The Federal Rules of Civil Procedure, often abbreviated Fed. R.
     Civ. P., are rules that control every civil case filed in federal court
     everywhere in the country. They can be found at a law library or
     on many websites including: www.law.cornell.edu/rules/frcp and
     www.uscourts.gov.

     The Local Rules, often abbreviated L.R., are rules that apply to
     every case filed in the Eastern District of Wisconsin. Copies of the
     Local Rules can be obtained at the Clerk of Court’s office or at the
     Eastern District of Wisconsin’s website, www.wied.uscourts.gov.
     The Local Rules are divided into three sections: (1) General Rules
     that apply to all cases; (2) Civil Rules that apply in only civil
     cases; and (3) Criminal Rules that apply in only criminal cases.

     Like everyone else, pro se litigants MUST comply with these rules.
     Failure to comply with these rules may have serious
     consequences. Depending upon the circumstances, it is possible
     that you might lose your case if you do not comply with all
     the rules.




     Page 4           Answers to Pro Se Litigants’ Common Questions

Case 2:19-cv-00985-JPS Filed 08/20/19 Page 14 of 48 Document 8-1
     What does that word mean? A glossary of common legal
     terms.

     Courts and lawyers often use terms that have special meanings
     when used in the legal setting. Simple definitions of some of the
     most common terms are below. Additional information can be
     found       at      various        websites        such        as
     http://www.uscourts.gov/glossary or by consulting a legal
     dictionary.

     Affidavit:                A written or printed statement made
                               under oath.

     Amount                    The amount of money at issue in a
     in controversy:           case.

     Answer:                   The document that a defendant files in
                               response to a plaintiff’s complaint. See
                               Fed. R. Civ. P. 7, 8, 9, 10, 11, 12.

     Brief:                    A written statement submitted to a
                               court that explains a party’s factual
                               and legal arguments in support of a
                               motion.

     Civil case:               A legal action where a plaintiff seeks
                               some sort of relief from a defendant.

     Civil cover sheet:        A form submitted by the plaintiff along
                               with a complaint. It asks for basic
                               information about a case and is used
                               for keeping track of what types of
                               cases are filed in federal court.

     Costs:                    Money a court may award to a party
                               who wins a lawsuit for expenses
                               incurred by the winning party during
                               the lawsuit for things such as filing
                               fees, service of a summons or
                               subpoena,     court    reporters,     or
                               witnesses. See Fed. R. Civ. P. 54(d); 28
                               U.S.C. § 1920.


     Answers to Pro Se Litigants’ Common Questions            Page 5

Case 2:19-cv-00985-JPS Filed 08/20/19 Page 15 of 48 Document 8-1
     Complaint:               A written statement filed by the
                              plaintiff to begin a lawsuit. In this
                              document, the plaintiff outlines his
                              case and states what he would like to
                              happen. See Fed. R. Civ. P. 7, 8, 9, 10,
                              11, 12.

     Consent/Refusal to       A form on which a party states
     Proceed Before U.S.      whether he or she authorizes a United
     Magistrate Judge         States Magistrate Judge to be the
                              judge in the case. If all parties
                              consent, the magistrate judge will
                              handle all aspects of the case,
                              including a jury trial, if necessary.

                              If even one party does not consent to
                              have a magistrate judge handle the
                              case, the case will be handled by a
                              district judge.

     Damages:                 Money that a defendant pays a
                              plaintiff in a civil case if the plaintiff
                              has     won.     Damages       may     be
                              compensatory (to compensate for a
                              loss or injury) or punitive (to punish or
                              deter future misconduct).

     Default judgment:        Judgment entered in favor of the
                              plaintiff and against a defendant when
                              the defendant fails to answer or
                              respond to a complaint. See Fed. R.
                              Civ. P. 55.

     Defendant:               In a civil case, this is the party being
                              sued by the plaintiff.




     Page 6         Answers to Pro Se Litigants’ Common Questions

Case 2:19-cv-00985-JPS Filed 08/20/19 Page 16 of 48 Document 8-1
     Deposition:              A part of discovery where a witness or
                              party answers questions under oath.
                              Generally, this happens in-person,
                              and although similar to testifying in
                              court, this generally takes place in a
                              lawyer’s office. See Fed. R. Civ. P. 27,
                              28, 30, 31, 32.

     Discovery:               The phase of a civil case where each
                              party collects information about the
                              case from the other side. It may also
                              refer to the actual information
                              collected during this process, which
                              may include copies of documents,
                              written answers to questions, or
                              depositions. See Fed. R. Civ. P. 26, 27,
                              28, 29, 30, 31, 32, 33, 34, 35, 36, 37.
     Dispositive motion:      A motion that, if granted, would end a
                              portion of a case or end an entire case.
                              Examples include a motion to dismiss
                              or a motion for summary judgment.

     District court:          The court in the federal system where
                              most actions start. The District Court
                              for the Eastern District of Wisconsin is
                              a district court.

     District judge:          A federal judge appointed to serve for
                              life by the President and confirmed by
                              the Senate to serve in a district court
                              under Article III of the Constitution.

     Docket:                  A brief written chronological list of
                              what has happened in a case that is
                              maintained by the Clerk of Court.




     Answers to Pro Se Litigants’ Common Questions           Page 7

Case 2:19-cv-00985-JPS Filed 08/20/19 Page 17 of 48 Document 8-1
     Electronic Court Filing      A way for attorneys to file documents
     (ECF):                       with the court by uploading them to a
                                  website. In the Eastern District of
                                  Wisconsin, pro se litigants cannot file
                                  documents this way. Pro se litigants
                                  must file documents by submitting
                                  them to the Clerk of Court. The Clerk’s
                                  office staff will then upload the
                                  documents to the ECF system.

     Evidence:                    Information presented in testimony or
                                  documents that is used to persuade a
                                  judge or jury to decide a case a certain
                                  way.

     Federal Rules of Civil       The rules for conducting a civil lawsuit
     Procedure:                   filed in a federal court. Often
                                  abbreviated Fed. R. Civ. P.

     Federal Rules of             Rules that govern what types and how
     Evidence:                    evidence may be presented in federal
                                  court. Often abbreviated Fed. R. Evid.

     Hearsay:                     Evidence where a witness recounts
                                  what he learned from someone else.
                                  Hearsay is generally not admissible in
                                  court. See Fed. R. Evid. 801, 802, 803,
                                  804, 806,805, 807.

     In Forma Pauperis (IFP):     Latin phrase meaning “as a poor
                                  person.” It is used when a party
                                  cannot afford to pay the filing fee to
                                  start a civil suit and therefore asks the
                                  court for permission to proceed “as a
                                  poor person” and not require him to
                                  pay the fee. A person wishing to
                                  proceed in forma pauperis must
                                  complete this district’s “Request to
                                  Proceed without Prepaying the Filing
                                  Fee,” which is available on the court’s
                                  website or from the Clerk of Court’s
                                  office. See 28 U.S.C. § 1915.


     Page 8             Answers to Pro Se Litigants’ Common Questions

Case 2:19-cv-00985-JPS Filed 08/20/19 Page 18 of 48 Document 8-1
     Interrogatory:           One party’s written question to
                              another party that is asked as part of
                              discovery. See Fed. R. Civ. P. 33; Civ.
                              L.R. 33.

     Judgment:                The final action by the court that ends
                              a case in a district court.

     Jurisdiction:            The legal authority of a court to hear
                              and decide a certain type of case. It
                              also is used as a synonym for venue,
                              meaning the geographic area over
                              which the court has territorial
                              jurisdiction to decide cases.

     Litigant:                A party to a lawsuit.

     Local Rules:             Rules that apply to cases brought in a
                              specific court. Often abbreviated L.R.

     Magistrate judge:        A federal judge appointed by the
                              judges in a district court who may
                              oversee all aspects of a civil case if the
                              parties consent.

     Mediation:               A process where the parties meet with
                              a neutral third party (sometimes a
                              magistrate judge) in an effort to reach
                              a mutually agreeable settlement of the
                              case.

     Motion:                  A request by a litigant to a judge for a
                              decision on an issue relating to the
                              case. See Fed. R. Civ. P. 7(b); Civ. L.R.
                              7.

     Movant:                  The party that files a motion.

     Order:                   The court’s command to a party,
                              decision on a motion, or resolution of
                              an issue in the case.



     Answers to Pro Se Litigants’ Common Questions             Page 9

Case 2:19-cv-00985-JPS Filed 08/20/19 Page 19 of 48 Document 8-1
     Party:                 The plaintiff or the defendant in a
                            lawsuit.

     Plaintiff:             The party that starts a civil lawsuit by
                            filing a complaint.

     Pleadings:             Written statements filed with the court
                            that describe a party’s legal or factual
                            assertions about the case. Pleadings
                            may include a complaint, an answer, a
                            motion, or a brief.

     Prejudice:             Motions or cases can be resolved with
                            or     without    prejudice. If  “with
                            prejudice,” the case or motion cannot
                            be filed again. If “without prejudice,”
                            the case or motion might be able to be
                            re-filed at a later time.

     Pro bono:              Phrase commonly used to refer to
                            when a lawyer represents a person for
                            free.

     Relief:                What a party seeks either in a lawsuit
                            or in a particular motion.

     Reply:                 A movant’s submission following the
                            other party’s response to a motion.
                            When a motion is filed, the movant
                            may submit a brief in support. The
                            other party will be able to submit a
                            response. The movant will then be
                            able to reply. The court will then
                            decide the motion. See Civ. L.R. 7, 56.




     Page 10       Answers to Pro Se Litigants’ Common Questions

Case 2:19-cv-00985-JPS Filed 08/20/19 Page 20 of 48 Document 8-1
     Response:                 A submission made by a party in
                               opposition to a motion. When a motion
                               is filed, the movant may submit a brief
                               in support. The other party will be
                               able to submit a response. The movant
                               will then be able to reply. The court
                               will then decide the motion. See Civ.
                               L.R. 7, 56.

     Scheduling conference:    A meeting with the court involving any
                               pro    se     litigant    and     attorney
                               representing a party to discuss how
                               the case will proceed. The court
                               decides whether any conference will be
                               held in person or by telephone. See
                               Fed. R. Civ. P. 16; Civ. L.R. 16.

     Service of process:       The act of formally providing the
                               defendant with a copy of a summons
                               and a copy of the complaint to inform
                               him of the lawsuit against him. See
                               Fed. R. Civ. P. 4.

     Settlement:               Parties to a lawsuit resolve their
                               dispute without having a trial.
                               Settlements often involve the payment
                               of compensation by one party in at
                               least partial satisfaction of the other
                               party's claims, but usually do not
                               include the admission of fault.

     Statute of limitations:   The time within which a lawsuit must
                               be filed or a criminal prosecution
                               begun. The deadline can vary,
                               depending on the type of case.

     Subpoena:                 A command, issued under a court's
                               authority, to a witness to appear and
                               give testimony or to produce certain
                               documents.




     Answers to Pro Se Litigants’ Common Questions              Page 11

Case 2:19-cv-00985-JPS Filed 08/20/19 Page 21 of 48 Document 8-1
     Summons:                      A form prepared by the plaintiff and
                                   issued by a court that informs the
                                   defendant that he or she has been
                                   sued. See Fed. R. Civ. P. 4.

     Summary judgment:             A decision made on the basis of
                                   statements and evidence presented for
                                   the record without a trial. It is used
                                   when it is not necessary to resolve any
                                   factual disputes in the case. Summary
                                   judgment is granted when – on the
                                   undisputed facts in the record – one
                                   party is entitled to judgment as a
                                   matter of law. See Fed. R. Civ. P. 56;
                                   Civ. L.R. 56.

     Text Only Order:              An order entered by a judge that
                                   appears only on the docket and is not
                                   accompanied by a longer formal
                                   written order. These orders are
                                   generally short and for minor matters.

     Waiver of service:            A process where a defendant may
                                   agree that a plaintiff will not have to
                                   formally serve him with a summons
                                   and a copy of the complaint. See Fed.
                                   R. Civ. P. 5(d).




     Page 12              Answers to Pro Se Litigants’ Common Questions

Case 2:19-cv-00985-JPS Filed 08/20/19 Page 22 of 48 Document 8-1
     How will my case proceed?

            Filing the Complaint

     When a complaint is submitted to the Clerk of Court’s office, you
     must either pay a $400.00 filing fee or petition the court to
     proceed in forma pauperis.

     You also must promptly submit the “Consent/Refusal to Proceed
     Before U.S. Magistrate Judge” form. This form will be provided to
     you when you file your case. The form is also available on the
     Eastern District of Wisconsin’s website. The court might not take
     any action on your case until you submit this form.

     If you cannot afford the filing fee and therefore wish to petition to
     proceed in forma pauperis, you must the form included in the
     Court’s “Guide and Complaint for Non-Prisoner Filing Without a
     Lawyer ” This form is available at the Clerk of Court’s office or at
     the court’s website. After you submit this completed form, the
     court will review the information you provide to determine if you
     can pay the filing fee. If the court determines you can pay the
     filing fee, the court will order you to do so.

     If the court determines you cannot afford the filing fee, the court
     will review your complaint to determine if it is sufficient to
     proceed. If the court finds your complaint is sufficient, your case
     will go forward.

            Serving the Defendant

     The next step is providing each defendant with a copy of the
     complaint and either a summons or both a Request to Waive
     Service of Summons and a Waiver of Service of Summons form.
     This process is called “serving the defendant.” If you paid the
     filing fee, the Clerk of Court will provide you with instructions on
     how to serve the defendant. If you were granted permission to
     proceed in forma pauperis, in most cases the United States
     Marshals Service must serve defendant. Even if you were granted
     permission to proceed in forma pauperis, you will be charged a
     fee to have the United States Marshals Service serve the
     defendant. The current fee for the United States Marshals Service
     to provide a defendant with a waiver-of-service packet is $8.00. If
     personal service is required, the current fee is $65.00 per hour,
     Answers to Pro Se Litigants’ Common Questions               Page 13

Case 2:19-cv-00985-JPS Filed 08/20/19 Page 23 of 48 Document 8-1
     plus travel costs and any other out-of-pocket expenses for each
     Deputy Marshal needed for service. See 28 C.F.R. § 0.114 for
     more information on the fees the United States Marshals Service
     will charge.

     If you are appealing a denial of Social Security benefits, the Clerk
     of Court will serve the defendant for you.

     After the defendant is served with a summons and a copy of the
     complaint, the defendant generally must file an answer to the
     complaint. If you are appealing a denial of Social Security
     benefits, your case will proceed differently; after the defendant is
     served the Clerk of Court will mail you a letter explaining how
     your case will proceed.

            Discovery

     Once the defendant answers the complaint, the court will usually
     schedule a conference with the parties. The judge may decide to
     have this conference over the phone or in court. During this
     conference, the court will discuss scheduling of further
     proceedings in your case. The court will set a deadline for the
     parties to make their initial disclosures, as required by Fed. R.
     Civ. P. 26(a). The court will usually also set deadlines for the
     parties to complete all discovery and for filing dispositive motions.

     During the discovery phase of the case, the parties exchange
     information about the case. This may include exchanging
     documents, presenting interrogatories, or conducting depositions.
     The discovery phase may last a number of months.

     At any point in the case, the parties may try to negotiate a
     settlement of the case. The parties may try to do this on their own
     or may ask an unbiased third party, sometimes a magistrate
     judge, to help them settle the case through mediation.

            Filing Dispositive Motions

     The court will usually set a deadline for any party to file a motion
     for summary judgment. There are very specific rules about how to
     file and respond to a motion for summary judgment. In a motion
     for summary judgment, a party claims that the undisputed facts
     demonstrate that he must win the case. The other party must

     Page 14           Answers to Pro Se Litigants’ Common Questions

Case 2:19-cv-00985-JPS Filed 08/20/19 Page 24 of 48 Document 8-1
     respond, and the movant may reply. The court will then decide
     the motion. The court’s resolution of the motion might end the
     case. If the court’s decision does not end the case, the court will
     schedule the matter for trial. It normally takes at least a year
     from the time a case is filed until a trial is held; in many cases,
     the time is longer.

     I need information. Where can I learn more about the law?

     Internet Resources

     Wisconsin State Law Library: http://wilawlibrary.gov/.
           Under “Legal Topics”
        • Links to hundreds of resources organized by topic.
        • Links to legal forms.
        • Links to other organizations, organized by county.
        • Links to case law, statutes, and rules.

     Law Libraries

     Marquette University Law School Library
           1215 W. Michigan St., Milwaukee, Wisconsin 53233, 414-
           288-7031.

            A law library with access to full range of legal materials.
            Library is open to members of the public for the purpose
            of conducting legal research. However members of the
            public are not able to check out materials. Staff is
            available to assist patrons with research needs. Public
            patrons must register at the lobby desk upon entering
            Eckstein Hall by signing in and showing photo
            identification.

     Eastern District of Wisconsin Law Library
           517 E. Wisconsin Ave., Room 516, Milwaukee, WI 53202,
           414-297-1698.

            The library is open, as a courtesy, to members of the bar,
            government employees and the general public on
            weekdays between 8:30 a.m. and 5:00 p.m. The library
            will be closed on all federal holidays and other days when
            the federal courthouse is closed. On occasion the library

     Answers to Pro Se Litigants’ Common Questions             Page 15

Case 2:19-cv-00985-JPS Filed 08/20/19 Page 25 of 48 Document 8-1
            may be closed when staff attend work-related events
            elsewhere.

            Non-court users are asked to sign in at the front desk and
            may use materials only in the library. Photocopiers are
            available. Some older materials are kept in store rooms. If
            you do not see a volume you need on the shelf, check with
            the library staff who will retrieve materials from the store
            room. Materials which are checked out to chambers will
            not be retrieved for use by non- court users. The
            computers in the library are for use by court staff only.

     Milwaukee Legal Resource Center (MLRC)
           901 N. 9th St., Courthouse, Room G10-1, Milwaukee, WI
           53233, 414-278-4900.

            A branch of the State Law Library, the Milwaukee Legal
            Resource Center (MLRC) is the law library for Milwaukee
            County. Library staff is available to provide reference and
            research assistance, including locating procedural
            information, forms, and other types of legal resources. The
            library's collection contains Wisconsin primary legal
            materials, as well as State Bar of Wisconsin CLE practice
            books and other secondary legal materials. The library
            also has federal materials, such as U.S. Supreme Court
            Reporter, Code of Federal Regulations, and the United
            States Code Service, a core collection of treatises,
            Milwaukee County and Milwaukee City ordinances,
            general reference books, and some titles aimed at the non-
            lawyer. The library offers several public computers with
            free access to the Internet, Westlaw, Shepard's Public
            Access, the Wisconsin State Law Library catalog (including
            MLRC titles), and the LOIS Wisconsin Series CD-ROM.

     County law libraries:
           Many county courthouses maintain small un-staffed
           public law libraries. Contact a specific county courthouse
           for current information.




     Page 16          Answers to Pro Se Litigants’ Common Questions

Case 2:19-cv-00985-JPS Filed 08/20/19 Page 26 of 48 Document 8-1
     I need help. Where can I find a lawyer or get legal advice?

     State Bar of Wisconsin Lawyer Referral and Information
     Service (LRIS)
            (800) 362-9082 or (608) 257-4666 (in Dane County and
            outside of Wisconsin). Available Monday through Friday
            from 8:00 AM to 5:00 PM.

            Online service is available 24 hours per day through the
            State Bar of Wisconsin’s website, http://www.wisbar.org/
            forPublic/INeedaLawyer/Pages/Lawyer-Referral-Request.aspx.
            You can search for an attorney by geographical location
            and area of practice.

            When you call the service, you will not get legal advice.
            However, you will talk to a legal assistant who is
            experienced in analyzing potential legal problems – and in
            helping you locate the best source of help.

            After speaking with an LRIS legal assistant, you may
            decide that you need to hire an attorney. If so, we can
            refer you to an attorney in your area who has indicated an
            interest in your type of legal situation. Attorneys referred
            through LRIS agree to charge no more than $20 for the
            first consultation, up to one half hour.

            In some cases, you will resolve your legal issue at the first
            meeting. If your problem requires work beyond the first
            half-hour, you will be charged the lawyer’s regular fees.

            Attorneys participating in LRIS may accept referrals in any
            field of law in which they consider themselves competent.
            LRIS does not warrant that panel attorneys have any
            special expertise in the area of law for which a client was
            referred.




     Answers to Pro Se Litigants’ Common Questions              Page 17

Case 2:19-cv-00985-JPS Filed 08/20/19 Page 27 of 48 Document 8-1
     Legal Action of Wisconsin
            www.legalaction.org
            Milwaukee: 230 W. Wells St., Milwaukee, WI 53203, 414-
            278-7722.
            Racine: 4900 Spring St., Ste. 100, Racine, WI 53406, 262-
            635-8836.
            Oshkosh: 404 N. Main St., Ste. 702, Oshkosh, WI 54901,
            920-233-6521.
            Green Bay: 201 W. Walnut St., Ste. 203, Green Bay, WI
            54303, 920-432-4645.

            Legal Action of Wisconsin provides free legal services to
            low-income individuals. However, Legal Action focuses
            upon only a few areas of law. For example, Legal
            Action generally does not represent litigants in
            employment discrimination cases. Areas of law that
            Legal Action handles that are most likely to come up in
            federal court include:

            Consumer Law - Mortgage foreclosures, utility shut-offs
            and restoration of utility services, predatory lending such
            as payday and car title loans, and some bankruptcies.

            Government/Public Benefits (Welfare) and Health Law -
            Wisconsin Works (W-2), Child Care Assistance,
            BadgerCare, Food Stamps, Title 19 or Medicaid, Kinship
            Care,   Unemployment      Compensation    and    other
            government benefit programs.

            SeniorLAW - SSI, Social Security, Medicare, Medicaid. .

            Social Security – Appeals of Social Security Disability
            (SSD-I) and Social Security (SSI) denials when private
            attorneys cannot be found.




     Page 18          Answers to Pro Se Litigants’ Common Questions

Case 2:19-cv-00985-JPS Filed 08/20/19 Page 28 of 48 Document 8-1
     Legal Aid Society of Milwaukee
            www.lasmilwaukee.com
            728 N. James Lovell Street, Third Floor, North Suite, 414-
     727-5300.

            The Legal Aid Society of represents low income families
            and individuals who have problems involving housing,
            government benefits, disability, foreclosure, employment,
            homelessness, consumer law, eviction, HIV/AIDS, and
            civil rights. The Civil Division conducts regular walk-in
            hours on Mondays and Wednesdays from 1:30 p.m. to
            3:30 p.m.

     State Bar of Wisconsin Modest Means Program
            Information and application form available online:
            www.wisbar.org/forPublic/INeedaLawyer/Pages/Modest-
            Means.aspx

            The Modest Means Program of the State Bar of Wisconsin
            is designed to assist people whose income is too high to
            qualify for free legal services, but too low to pay a lawyer's
            standard rate. The program has income qualifications
            based on family size.

            Only certain types of cases are eligible under this
            program. Generally, any case that may result in you
            suing for a monetary award or damages is not eligible
            for a reduced fee referral (personal injury, medical
            malpractice, etc.). Cases that qualify for this program
            that are most likely to come up in federal court include
            insurance policy disputes, contracts, and consumer fraud.

     Marquette Volunteer Legal Clinic (MVLC)
           www.marquettelegalclinic.org

            At the Marquette Volunteer Legal Clinic, volunteer
            attorneys and Marquette University law students serve the
            Milwaukee community at various locations by providing
            pro bono legal information and referral services on a walk-
            in basis to individuals in need of legal assistance. Legal
            information is provided in most areas of civil law.



     Answers to Pro Se Litigants’ Common Questions               Page 19

Case 2:19-cv-00985-JPS Filed 08/20/19 Page 29 of 48 Document 8-1
             The MVLC does not provide legal advice regarding
             employment discrimination issues.

             No attorney-client relationship is formed and on-going
             representation is not provided. No appointment is
             necessary. You should bring all paperwork related to your
             question.

             MVLC locations:

     House of Peace Community Center     Milwaukee Justice Center
     1702 W. Walnut St.,                 Milwaukee County Courthouse,
     Milwaukee, WI                       Room G9 - 901 N. 9th Street
     Tuesdays:                           Milwaukee County residents
     4:00 p.m. to 6:00 p.m.              only.
     (sign-in starts at 3:30 p.m.)       Thursdays (sign-in starts at 1:30
                                         p.m.):
                                         Fridays (sign-in starts at 8:30 a.m.)



     Marquette Volunteer Legal Clinic    United Community Center
     for Veterans                        Services available in English and
     This clinic serves only veterans,   Spanish.
     active duty service members, and    730 W. Washington St.,
     their families.                     Milwaukee, WI
     6419 W. Greenfield Ave.,            Wednesdays:
     West Allis, WI                      5:00 p.m. to 7:00 p.m.
     1st and 3rd Mondays:                (sign-in starts at 4:30 p.m.)
     4:00 p.m. to 6:00 p.m.




     Community Advocates
         http://communityadvocates.net/advocacy/
         Community Advocates can provide referrals for legal
         representation in Social Security Disability and
         Supplemental Security Income (SSI) appeals.
         Call 414-449-4777.




     Page 20            Answers to Pro Se Litigants’ Common Questions

Case 2:19-cv-00985-JPS Filed 08/20/19 Page 30 of 48 Document 8-1
     Eastern District of Wisconsin Bar Association (EDWBA) Pro Se
     Federal Civil Litigant Help Line
           Information and application available at edwba.org.

           The EDWBA Help Line offers free, confidential,
           independent guidance (up to two hours) from a volunteer
           lawyer who will provide you information about federal civil
           litigation. Although these volunteer lawyers cannot
           represent you, they can help you represent yourself.
           Topics include:

               o   Filing a civil case
               o   Writing litigation documents
               o   Understanding deadlines, court procedures, and
                   rules
               o   Understanding statutes and case law
               o   Making and responding to discovery requests




     Answers to Pro Se Litigants’ Common Questions           Page 21

Case 2:19-cv-00985-JPS Filed 08/20/19 Page 31 of 48 Document 8-1
     Can the court appoint an attorney to represent me?

     Unlike a criminal case, there is no right to counsel in a civil case.
     However, under certain circumstances, the court may attempt to
     find an attorney who is willing to volunteer his or her time to
     represent a person in federal court. Because the court lacks the
     funds to pay attorneys who agree to represent poor litigants in
     civil cases, these attorneys do so without being paid (referred to
     as “pro bono”).

     Before the court will consider trying to find an attorney to
     volunteer to represent a litigant in a civil action, the litigant must
     attempt to find an attorney on his or her own.

     If after making appropriate efforts to find an attorney a party is
     unable to find an attorney, the party may file a motion asking the
     court to recruit an attorney. In this motion, the party must
     explain why he or she is unable to afford counsel. The party must
     also provide details about his or her efforts to find counsel.

     The court will review the motion. If the court finds that the person
     lacks the resources to hire an attorney and has made appropriate
     efforts to obtain counsel on his or her own, the court will consider
     various factors to decide whether or not to try to find a volunteer
     attorney.




     Page 22           Answers to Pro Se Litigants’ Common Questions

Case 2:19-cv-00985-JPS Filed 08/20/19 Page 32 of 48 Document 8-1
      ANSWERS TO PRISONER LITIGANTS’
           COMMON QUESTIONS

                UNITED STATES DISTRICT COURT FOR THE
                   EASTERN DISTRICT OF WISCONSIN




      Clerk of Court – Milwaukee Division   Clerk of Court – Green Bay Division
      517 E. Wisconsin Ave., Room 362       125 S. Jefferson St., Room 102
      Milwaukee, WI 53202                   Green Bay, WI 54301
      (414) 297-3372                        (920) 884-3720

                                                Last updated March, 2018.




Case 2:19-cv-00985-JPS Filed 08/20/19 Page 33 of 48 Document 8-1
                         Table of Contents

     Introduction 3

     What are the Local Rules and Federal Rules of Civil
     Procedure? 4

     What does that word mean? A glossary of common legal
     terms. 4

     How will my case proceed? 12

       Before Filing 12
       Paying the Filing Fee 13
       Serving the Defendant 14
       Discovery 15
       Dispositive Motions 15

     Can the court appoint an attorney to represent me? 16




     Page 2                Answers to Prisoner Litigants’ Common Questions

Case 2:19-cv-00985-JPS Filed 08/20/19 Page 34 of 48 Document 8-1
     Introduction

     For a variety of reasons, many people represent themselves in
     court. A person who represents himself in court is often said to be
     proceeding “pro se” (pronounced “pro say”) and may be called a
     “pro se litigant” or a “self-represented litigant.”

     A person who is not a lawyer can represent only himself in court.
     A non-lawyer generally cannot represent another person in court,
     even if that person is a close family member. A non-lawyer also
     cannot represent a corporation or limited liability company (LLC)
     in federal court even if the person is the owner of the company or
     corporation. If a corporation or LLC is a party to a lawsuit in
     federal court, the corporation or company must be represented by
     an attorney.

     This guide provides basic information for prisoners seeking to
     represent themselves in a civil action in the United States District
     Court for the Eastern District of Wisconsin. This guide provides
     only the most basic information. It is not a substitute for an
     attorney. This information is general in nature and some of it
     might not apply to your case.

     The staff of the Clerk of Court’s office will be able to answer
     certain procedural questions, but they absolutely cannot give
     you legal advice. Therefore, staff of the Clerk of Court’s office will
     not be able to predict whether you might win your case,
     recommend a strategy of how you might win your case, predict
     how a judge might decide an issue, or interpret the meaning of
     any statute, rule, regulation, order, or decision.

     You will be notified about all of the court’s actions in your case
     through the mail. Therefore, if your mailing address changes
     while this case is pending you must immediately notify the
     court. Do not assume that your mail will be forwarded to you or
     that the court knows that your address changed. It is your
     responsibility to notify the court. If you fail to do so, you might
     not receive important information about your case. This could
     result in you losing important rights or losing your entire case.




     Answers to Prisoner Litigants’ Common Questions               Page 3

Case 2:19-cv-00985-JPS Filed 08/20/19 Page 35 of 48 Document 8-1
     What are the Local Rules and Federal Rules of Civil
     Procedure?

     The Federal Rules of Civil Procedure, often abbreviated Fed. R.
     Civ. P., are rules that control every civil case filed in federal court
     everywhere in the country. They can be found at a law library or
     on many websites including: www.law.cornell.edu/rules/frcp and
     www.uscourts.gov.

     The Local Rules, often abbreviated L.R., are rules that apply to
     every case filed in the Eastern District of Wisconsin. Copies of the
     Local Rules can be obtained from the Clerk of Court’s office or at
     the      Eastern       District     of     Wisconsin’s      website,
     www.wied.uscourts.gov. The Local Rules are divided into three
     sections: (1) General Rules that apply to all cases; (2) Civil Rules
     that apply in only civil cases; and (3) Criminal Rules that apply in
     only criminal cases.

     Like everyone else, pro se litigants MUST comply with these rules.
     Failure to comply with these rules may have serious
     consequences. Depending upon the circumstances, it is possible
     that you might lose your case if you do not comply with all
     the rules.


     What does that word mean? A glossary of common legal
     terms.

     Courts and lawyers often use terms that have special meanings
     when used in the legal setting. Simple definitions of some of the
     most common terms are below. Additional information can be
     found       at      various        websites        such        as
     http://www.uscourts.gov/glossary or by consulting a legal
     dictionary.

     Affidavit:              A written or printed statement made under
                             oath.

     Amount in               The amount of money at issue in a case.
     controversy:




     Page 4                    Answers to Prisoner Litigants’ Common Questions

Case 2:19-cv-00985-JPS Filed 08/20/19 Page 36 of 48 Document 8-1
     Answer:                    The document that a defendant files in
                                response to a plaintiff’s complaint. See
                                Fed. R. Civ. P. 7, 8, 9, 10, 11, 12.

     Brief:                     A written statement submitted to a court
                                that explains a party’s factual and legal
                                arguments in support of a motion.

     Civil case:                A legal action where a plaintiff seeks some
                                sort of relief from a defendant.

     Costs:                     Money a court may award to a party who
                                wins a lawsuit for expenses incurred by
                                the winning party during the lawsuit for
                                things such as filing fees, service of a
                                summons or subpoena, court reporters, or
                                witnesses. See Fed. R. Civ. P. 54(d); 28
                                U.S.C. § 1920.

     Complaint:                 A written statement filed by the plaintiff to
                                begin a lawsuit. In this document, the
                                plaintiff outlines his case and states what
                                he would like to happen. See Fed. R. Civ.
                                P. 7, 8, 9, 10, 11, 12.

     Consent/Refusal to         A form on which a party states whether he
     Proceed Before U.S.        or she authorizes a United States
     Magistrate Judge           Magistrate Judge to be the judge in the
                                case. If all parties consent, the magistrate
                                judge will handle all aspects of the case,
                                including a jury trial, if necessary.

                                If even one party does not consent to have
                                a magistrate judge handle the case, the
                                case will be handled by a district judge.

     Damages:                   Money that a defendant pays a plaintiff in
                                a civil case if the plaintiff has won.
                                Damages may be compensatory (to
                                compensate for a loss or injury) or punitive
                                (to punish or deter future misconduct).



     Answers to Prisoner Litigants’ Common Questions                 Page 5

Case 2:19-cv-00985-JPS Filed 08/20/19 Page 37 of 48 Document 8-1
     Default judgment:     Judgment entered in favor of the plaintiff
                           and against a defendant when the
                           defendant fails to answer or respond to a
                           complaint. See Fed. R. Civ. P. 55.

     Defendant:            In a civil case, this is the party being sued
                           by the plaintiff.

     Deposition:           A part of discovery where a witness or
                           party answers questions under oath.
                           Generally, this happens in-person, and
                           although similar to testifying in court, this
                           generally takes place in a lawyer’s office.
                           See Fed. R. Civ. P. 27, 28, 30, 31, 32.

     Discovery:            The phase of a civil case where each party
                           collects information about the case from
                           the other side. It may also refer to the
                           actual information collected during this
                           process, which may include copies of
                           documents, written answers to questions,
                           or depositions. See Fed. R. Civ. P. 26, 27,
                           28, 29, 30, 31, 32, 33, 34, 35, 36, 37.

     Dispositive motion:   A motion that, if granted, would end a
                           portion of a case or end an entire case.
                           Examples include a motion to dismiss or a
                           motion for summary judgment.

     District court:       The court in the federal system where
                           most actions start. The District Court for
                           the Eastern District of Wisconsin is a
                           district court.

     District judge:       A federal judge appointed to serve for life
                           by the President and confirmed by the
                           Senate to serve in a district court under
                           Article III of the Constitution.

     Docket:               A brief written chronological list of what
                           has happened in a case that is maintained
                           by the Clerk of Court.


     Page 6                 Answers to Prisoner Litigants’ Common Questions

Case 2:19-cv-00985-JPS Filed 08/20/19 Page 38 of 48 Document 8-1
     Electronic Court           A way for attorneys to file documents with
     Filing (ECF):              the court by uploading them to a website.
                                In the Eastern District of Wisconsin, pro
                                se litigants cannot file documents this
                                way. Pro se litigants must file documents
                                by submitting them to the Clerk of Court.
                                The Clerk’s office staff will then upload the
                                documents to the ECF system.

                                Inmates of certain institutions may be able
                                to file documents by submitting them to
                                institutional staff in accordance with the
                                institution’s policies. The institution will
                                then     ensure     the   documents     are
                                electronically submitted to the Clerk of
                                Court.

     Evidence:                  Information presented in testimony or
                                documents that is used to persuade a
                                judge or jury to decide a case a certain
                                way.

     Federal Rules of           The rules for conducting a civil lawsuit
     Civil Procedure:           filed in a federal court. Often abbreviated
                                Fed. R. Civ. P.

     Federal Rules of           Rules that govern what types and how
     Evidence:                  evidence may be presented in federal
                                court. Often abbreviated Fed. R. Evid.

     Hearsay:                   Evidence where a witness recounts what
                                he learned from someone else. Hearsay is
                                generally not admissible in court. See Fed.
                                R. Evid. 801, 802, 803, 804, 806,805, 807.




     Answers to Prisoner Litigants’ Common Questions                 Page 7

Case 2:19-cv-00985-JPS Filed 08/20/19 Page 39 of 48 Document 8-1
     In forma pauperis        Latin phrase meaning “as a poor person.”
     (IFP):                   It is used when a party cannot afford to
                              pay the filing fee to start a civil suit and
                              therefore asks the court for permission to
                              proceed “as a poor person” and not require
                              him to pay the fee. Prisoners will be
                              required to pay the full filing fee even if
                              granted permission to proceed in forma
                              pauperis but will be allowed to pay the
                              filing fee in installments.

                              A person wishing to proceed in forma
                              pauperis must complete this district’s
                              “Request to Proceed without Prepaying the
                              Filing Fee,” which is available on the
                              court’s website, from the Clerk of Court’s
                              office, and at some institutions. See 28
                              U.S.C. § 1915.

     Initial partial filing   The portion of the $350.00 filing fee that a
     fee:                     prisoner who has been granted permission
                              to proceed in forma pauperis must pay to
                              begin his case. See 28 U.S.C. § 1915(b).

     Interrogatory:           One party’s written question to another
                              party that is asked as part of discovery.
                              See Fed. R. Civ. P. 33; Civ. L.R. 33.

     Judgment:                The final action by the court that ends a
                              case in a district court.

     Jurisdiction:            The legal authority of a court to hear and
                              decide a certain type of case. It also is
                              used as a synonym for venue, meaning the
                              geographic area over which the court has
                              territorial jurisdiction to decide cases.

     Litigant:                A party to a lawsuit.

     Local Rules:             Rules that apply to cases brought in a
                              specific court. Often abbreviated L.R.



     Page 8                    Answers to Prisoner Litigants’ Common Questions

Case 2:19-cv-00985-JPS Filed 08/20/19 Page 40 of 48 Document 8-1
     Magistrate judge:          A federal judge appointed by the judges in
                                a district court who may oversee all
                                aspects of a civil case if the parties
                                consent.

     Mediation:                 A process where the parties meet with a
                                neutral   third   party   (sometimes      a
                                magistrate judge) in an effort to reach a
                                mutually agreeable settlement of the case.

     Motion:                    A request by a litigant to a judge for a
                                decision on an issue relating to the case.
                                See Fed. R. Civ. P. 7(b); Civ. L.R. 7.

     Movant:                    The party that files a motion.

     Order:                     The court’s command to a party, decision
                                on a motion, or resolution of an issue in
                                the case.

     Party:                     The plaintiff or the defendant in a lawsuit.

     Plaintiff:                 The party that starts a civil lawsuit by
                                filing a complaint.

     Pleadings:                 Written statements filed with the court
                                that describe a party’s legal or factual
                                assertions about the case. Pleadings may
                                include a complaint, an answer, a motion,
                                or a brief.

     Prejudice:                 Motions or cases can be resolved with or
                                without prejudice. If “with prejudice,” the
                                case or motion cannot be filed again. If
                                “without prejudice,” the case or motion
                                might be able to be re-filed at a later time.




     Answers to Prisoner Litigants’ Common Questions                 Page 9

Case 2:19-cv-00985-JPS Filed 08/20/19 Page 41 of 48 Document 8-1
     Prisoner:             Any person incarcerated or detained in
                           any facility who is accused of, convicted of,
                           sentenced for, or adjudicated delinquent
                           for, violations of criminal law or the terms
                           and conditions of parole, probation,
                           pretrial release or diversionary program.
                           See 28 U.S.C. § 1915(h); 1915A(c).

     Pro bono:             Phrase commonly used to refer to when a
                           lawyer represents a person for free.

     Relief:               What a party seeks either in a lawsuit or
                           in a particular motion.

     Reply:                A movant’s submission following the other
                           party’s response to a motion. When a
                           motion is filed, the movant may submit a
                           brief in support. The other party will be
                           able to submit a response. The movant will
                           then be able to reply. The court will then
                           decide the motion. See Civ. L.R. 7, 56.

     Response:             A submission made by a party in
                           opposition to a motion. When a motion is
                           filed, the movant may submit a brief in
                           support. The other party will be able to
                           submit a response. The movant will then
                           be able to reply. The court will then decide
                           the motion. See Civ. L.R. 7, 56.

     Scheduling            A meeting with the court involving any pro
     conference:           se litigant and an attorney representing a
                           party to discuss how the case will proceed.
                           See Fed. R. Civ. P. 16; Civ. L.R. 16.

     Service of process:   The act of formally providing the defendant
                           with a copy of a summons and a copy of
                           the complaint to inform him of the lawsuit
                           against him. See Fed. R. Civ. P. 4.




     Page 10                 Answers to Prisoner Litigants’ Common Questions

Case 2:19-cv-00985-JPS Filed 08/20/19 Page 42 of 48 Document 8-1
     Settlement:                Parties to a lawsuit resolve their dispute
                                without having a trial. Settlements often
                                involve the payment of compensation by
                                one party in at least partial satisfaction of
                                the other party's claims, but usually do
                                not include the admission of fault.

     Statute of                 The time within which a lawsuit must be
     limitations:               filed or a criminal prosecution begun. The
                                deadline can vary, depending on the type
                                of case.
     Strike:                    A consequence of a prisoner’s civil suit or
                                appeal being dismissed as frivolous,
                                malicious, or for failure to state a claim
                                upon which relief may be granted. If a
                                prisoner incurs three or more strikes, he
                                will be barred from proceeding in forma
                                pauperis in federal court unless the
                                prisoner is under immediate danger of
                                serious physical injury. See 28 U.S.C.
                                §1915(g).

     Subpoena:                  A command, issued under a court's
                                authority, to a witness to appear and give
                                testimony     or   to    produce   certain
                                documents.

     Summons:                   A form prepared by the plaintiff and issued
                                by a court that informs the defendant that
                                he or she has been sued. See Fed. R. Civ.
                                P. 4.

     Summary judgment:          A decision made on the basis of
                                statements and evidence presented for the
                                record without a trial. It is used when it is
                                not necessary to resolve any factual
                                disputes in the case. Summary judgment
                                is granted when – on the undisputed facts
                                in the record – one party is entitled to
                                judgment as a matter of law. See Fed. R.
                                Civ. P. 56; Civ. L.R. 56.



     Answers to Prisoner Litigants’ Common Questions                 Page 11

Case 2:19-cv-00985-JPS Filed 08/20/19 Page 43 of 48 Document 8-1
     Text Only Order:          An order entered by a judge that appears
                               only on the docket and is not accompanied
                               by a longer formal written order. These
                               orders are generally short and for minor
                               matters.

     Waiver of service:        A process where a defendant may agree
                               that a plaintiff will not have to formally
                               serve him with a summons and a copy of
                               the complaint. See Fed. R. Civ. P. 5(d).


     How will my case proceed?

               Before Filing

     Prior to filing your complaint, you must exhaust all available
     administrative remedies for each claim in your complaint. For
     example, if your complaint involves something that happened
     while you were incarcerated, you must first try to resolve your
     dispute through every step of your institution’s grievance process.
     If you file your complaint before exhausting all administrative
     remedies that were available to you, your complaint likely will be
     dismissed.

     If your complaint is a civil rights action, you must submit your
     complaint using the form included in the court’s “Guide and
     Complaint for Prisoner Filing Without a Lawyer”, available from
     the Clerk of Court, the court’s website, or some institutions.

     When completing your complaint, you must be careful to follow
     all directions on the form. You should make sure that your
     complaint is readable. Try to be concise. Your complaint should
     provide enough detail to allow the court to understand your claim
     without referring to any supplemental exhibits. You must identify
     how each defendant was personally involved in the actions that
     are the basis of your complaint. You must then file the petition in
     accordance with the instructions included with the “Guide and
     Complaint for Prisoner Filing Without a Lawyer.”

     Inmates of certain institutions may be able to file documents by
     submitting them to institutional staff in accordance with the


     Page 12                     Answers to Prisoner Litigants’ Common Questions

Case 2:19-cv-00985-JPS Filed 08/20/19 Page 44 of 48 Document 8-1
     institution’s policies. The institution will then ensure the
     documents are electronically submitted to the Clerk of Court.

             Paying the Filing Fee

     When your complaint is submitted to the Clerk of Court’s office,
     you must either pay a $400.00 filing fee (which includes a $50.00
     administrative fee) or petition the court to proceed in forma
     pauperis.

     You also must promptly submit the “Consent/Refusal to Proceed
     Before U.S. Magistrate Judge” form. This form will be provided to
     you after you file your case. The form is also available on the
     Eastern District of Wisconsin’s website. The court might not take
     any action on your case until you submit this form.

     If you cannot afford the full filing fee at the time you file your case
     and therefore wish to petition to proceed in forma pauperis, you
     must submit a “Request to Proceed without Prepaying the Filing
     Fee” This form can be obtained from the Clerk of Court, the
     court’s website, or some institutions. You must also submit a
     copy of your institutional trust account statement for the last six-
     months.

     Under the Prison Litigation Reform Act (PLRA), all prisoners must
     pay the full $350.00 filing fee (prisoners granted leave to proceed
     in forma pauperis are not required to pay the $50.00
     administrative fee). However, if a prisoner is granted permission
     to proceed in forma pauperis, the prisoner will be able to pay the
     $350.00 filing fee in installments.

     After you submit a Request to Proceed without Prepaying the
     Filing Fee and provide the court with your institutional trust
     account statement, the court will review these documents to
     determine if you can afford to pay the filing fee at that time. If the
     court concludes you cannot pay the full filing fee, the court will
     determine the amount you must pay to have the case go forward.
     The PLRA requires the court to use a specific method to
     determine how much you must pay. The amount you must pay is
     referred to as the “initial partial filing fee.” The court will issue an
     order telling you how much the initial partial filing fee is and
     instructing you to pay this amount within a certain amount of
     time. If you fail to pay the initial partial filing fee by the deadline

     Answers to Prisoner Litigants’ Common Questions                 Page 13

Case 2:19-cv-00985-JPS Filed 08/20/19 Page 45 of 48 Document 8-1
     set by the court, your case will likely be dismissed. Each month
     afterwards, the institution where you reside will automatically
     deduct 20% of your monthly income from your trust account to
     pay towards the remaining filing fee until the full $350.00
     amount is paid.

     After you pay the initial partial filing fee, the court will review
     your complaint to determine if it is sufficient to go forward. The
     court might determine that certain claims or certain defendants
     are not proper and therefore will dismiss these from your case. If
     the court determines that your entire complaint is without merit,
     the court will dismiss your entire case. If the court dismisses your
     entire case because it is frivolous, malicious, or fails to state a
     claim upon which relief may be granted, you will incur a “strike.”
     Under the PLRA, prisoners who incur three or more strikes
     cannot proceed in forma pauperis in federal court unless the
     prisoner is under imminent danger of serious bodily injury.

               Serving the Defendant

     If your complaint is not dismissed, the defendant(s) will have to
     be formally notified of the lawsuit. This is a process commonly
     referred to as “serving the defendant.” If a defendant is an
     employee of the State of Wisconsin, the Clerk of Court will usually
     automatically notify the defendant of the case and you will not
     have to do anything to notify the defendant about your lawsuit. If
     a defendant is not employed by the State of Wisconsin, for
     example, the defendant is an employee of the federal government
     or a county or local government, or is someone not associated
     with the government, you will be responsible for notifying the
     defendant of your lawsuit. If you paid the filing fee in full, you will
     be provided with instructions of how to serve the defendant. If
     you are proceeding in forma pauperis, the United States Marshals
     Service must serve the summons and the complaint. Even if you
     were granted permission to proceed in forma pauperis, you will be
     charged a fee to have the Marshals Service serve the defendant.
     The current fee for the Marshals Service to provide a defendant
     with a waiver-of-service packet is $8.00. If personal service is
     required, the current fee is $65.00 per hour, plus travel costs and
     any other out-of-pocket expenses for each Deputy Marshal
     needed for service.



     Page 14                    Answers to Prisoner Litigants’ Common Questions

Case 2:19-cv-00985-JPS Filed 08/20/19 Page 46 of 48 Document 8-1
     After the defendant is served with a summons and a copy of the
     complaint, the defendant generally must file an answer to the
     complaint.

             Discovery

     Once the defendant answers the complaint, the court will usually
     enter a scheduling order setting deadlines for the parties to
     complete all discovery and to file dispositive motions.

     During the discovery phase of the case, the parties exchange
     information about the case. This may include exchanging
     documents, presenting interrogatories, or conducting depositions.
     The discovery phase may last a number of months.

     At any point in the case, the parties may try to negotiate a
     settlement of the case. The parties may try to do this on their own
     or may ask an unbiased third party, sometimes a magistrate
     judge, to help them settle the case through mediation.

             Dispositive Motions

     After the end of discovery, any party may file a motion for
     summary judgment. There are very specific rules about how to file
     and respond to a motion for summary judgment. In a motion for
     summary judgment, a party claims that the undisputed facts
     demonstrate that he or she must win the case. A party’s motion
     for summary judgment must be supported by appropriate
     evidence. The other party must respond, and the movant may
     reply. The court will then decide the motion. The court’s
     resolution of the motion might end the case. If the court’s
     decision does not end the case, the court will schedule the matter
     for trial. It normally takes at least a year from the time a case is
     filed until a trial is held; in many cases, the time is longer.




     Answers to Prisoner Litigants’ Common Questions              Page 15

Case 2:19-cv-00985-JPS Filed 08/20/19 Page 47 of 48 Document 8-1
     Can the court appoint an attorney to represent me?

     Unlike a criminal case, there is no right to counsel in a civil case.
     However, under certain circumstances, the court may attempt to
     find an attorney who is willing to volunteer his or her time to
     represent a person in federal court. Because the court lacks the
     funds to pay attorneys who agree to represent poor litigants,
     these attorneys do so without being paid (referred to as “pro
     bono”).

     Before the court will consider trying to find an attorney to
     volunteer to represent a litigant in a civil action, the litigant must
     attempt to find an attorney on his or her own.

     If after making appropriate efforts to find an attorney a party is
     unable to find an attorney, the party may file a “motion asking
     the court to recruit an attorney. In this motion, the party must
     explain why he or she is unable to afford counsel. The party must
     also provide details about his or her efforts to find counsel.

     The court will then review the motion. If the court finds that the
     person lacks the resources to hire an attorney and has made
     appropriate efforts to obtain counsel on his or her own, the court
     will consider various factors to decide whether or not to try to find
     a volunteer attorney.




     Page 16                    Answers to Prisoner Litigants’ Common Questions

Case 2:19-cv-00985-JPS Filed 08/20/19 Page 48 of 48 Document 8-1
